Final Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 1, 8-10, 12, 14 and 15 are pending in the present application. The instant claims are rejected as indicated below. 

Double Patenting
The provisional rejection of claims 1, 8-10,12, 14 and 15 on the ground of nonstatutory double patenting over claims of copending Application Nos. 16/272,426 and 16/276,004 is maintained. 
Applicant's statement that the rejection be held in abeyance until allowable subject matter has been agreed upon is noted.

Claim Rejections - 35 USC §103
The rejection of claims 1, 8-10, 12, 14 and 15 under 35 U.S.C. 103 over Amin et al. (Hepatology, 2011, cited by applicant on IDS submitted 4/11/2019) in view of Alexandre et al. (Am. J. Clin. Oncol., 2002) and Carter et al. (US 2006/0247186) is maintained.
Amin et al. teaches saffron, which contains safranal, as an anticancer drug useful against hepatocellular carcinoma (HCC) (see the entire article especially Abstract; page 858, Plant Material and Preparation). The reference teaches orally administering various doses of saffron; exemplifies a dose of saffron containing about 10 ug safranal/kg body weight and teaches saffron sensitizes cancer cells to the effects of other chemotherapeutics (see page 858, Plant Material and Preparation; Treatment Regimen; Discussion).
The instant claims differ from the reference by reciting
the combination safranal and a TOP1 inhibitor, such as, topotecan wherein the amount of TOP1 inhibitor with respect to the content of safranal is 0.1:1 to 10:1 by weight (see instant claims 1, 10 and 12);
administration of safranal first to sensitize the cancer cells prior to exposure to the TOP1 inhibitor (see instant claim 1); and
the drugs are compounded together, administered separately or sequentially (see instant claims 14 and 15). 

However, Alexandre teaches topotecan, a topoisomerase I inhibitor, is known to
have clinical activity in hepatocellular carcinoma during a phase II study (see the entire article, especially Abstract, page 198, col. 2, 1st full paragraph).
As recognized by MPEP § 2144.06(I):

    PNG
    media_image1.png
    163
    712
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    190
    712
    media_image2.png
    Greyscale

Therefore, the combination comprising safranal and a topoisomerase 1 inhibitor, such as, topotecan, for treatment of hepatocellular cancer would have been obvious to one skilled in the art at the time of the present invention. The motivation is based on the knowledge in the art of the utilization of a composition comprising each of safranal and a TOP1 inhibitor, such as, topotecan for the treatment of hepatocellular cancer.
Because, saffron is taught by Amin to sensitize cancer cells to the effects of other chemotherapeutics, the skilled artisan in the art would have been motivated to administer saffron first.  The motivation would be based on the teaching by Amin of the sensitization of cancer cells to the effects of other chemotherapeutics by saffron.

The claimed invention also differs by reciting (i) wherein the amount of TOP1 inhibitor with respect to the content of safranal is 0.1:1 to 10:1 by weight, (ii) the drugs are compounded together, administered separately or sequentially and (iii) administration of safranal first to sensitize the cancer cells prior to exposure to the TOP1 inhibitor.
However,
determining the amount of safranal and/or topotecan in the composition that would result in optimum treatment of hepatocellular cancer would require only routine experimentation which would have been within the level of skill of the 
ordinary artisan in the pharmaceutical/medical art at the time of the present 
invention;
combination therapy wherein drugs are compounded together or administered separately or sequentially is known in the medical art (see for example, Carter et al., paragraph 0048) and
the fact that applicant determined that safranal, in saffron, sensitizes cancer cells to topotecan does not lend patentability to an otherwise obvious sequence of administration of the active ingredients in the composition. In addition, as evidenced by the art, Amin teaches saffron sensitizes cancer cells to the effects of other chemotherapeutics.
In essence, based on the teachings of the prior art and the level of skill of the ordinary artisan in the art at the time of the present invention, the claimed invention is rendered prima facie obvious.

The rejection of claims 1, 8-10, 12, 14 and 15 under 35 U.S.C. 103 over Amin et al. (Hepatology, 2011, cited by applicant on IDS submitted 4/11/2019) in combination with Rezaee et al. (Iran J. Basic Med. Sci., 2013, cited by applicant on IDS submitted 04/11/2019), Alexandre et al. (Am. J. Clin. Oncol, 2002 cited by applicant on IDS submitted 01/29/2020) and Carter et al. (US 2006/0247186) is maintained.
Amin et al. teaches saffron, which contains safranal, as an anticancer drug useful against hepatocellular carcinoma (HCC) (see the entire article especially Abstract; page 858, Plant Material and Preparation). The reference teaches orally administering various doses of saffron; exemplifies a dose of saffron containing about 10 ug safranal/kg body weight and teaches saffron sensitizes cancer cells to the effects of other chemotherapeutics (see page 858, Plant Material and Preparation; Treatment Regimen; Discussion); and 
Rezaee et al. teaches isolated safranal has anticancer property in a dose-dependent way (see the entire article, especially pages 22-23, Cytotoxic effects).
Based on the teachings of Amin that a composition comprising safranal is useful in treatment of liver cancer and that of Rezaee that isolated safranal has anticancer property, the skilled artisan would have the reasonable expectation the safranal in the composition of Amin is involved in the anticancer property against hepatocellular carcinoma.  Making said determination would require only routine experimentation which would have been within the level of skill of the ordinary artisan in the cancer art at the time of the present invention. 

The instant claims differ from the reference by reciting 
the combination safranal and a TOP1 inhibitor, such as, topotecan wherein the amount of TOP1 inhibitor with respect to the content of safranal is 0.1:1 to 10:1 by weight (see instant claims 1, 10 and 12); 
administration of safranal first to sensitize the cancer cells prior to exposure to the TOP1 inhibitor (see instant claim 1); and 
the drugs are compounded together, administered separately or sequentially (see instant claims 14 and 15). 
However, Alexandre teaches topotecan, a topoisomerase 1 inhibitor, is known to have clinical activity in hepatocellular carcinoma during a phase II study (see the entire 
article, especially Abstract, page 198, col. 2, 1st full paragraph).
Also, as recognized by MPEP § 2144.06(I):

    PNG
    media_image3.png
    353
    712
    media_image3.png
    Greyscale

Therefore, the combination comprising safranal and a topoisomerase 1 inhibitor, such as, topotecan, for treatment of hepatocellular cancer would have been obvious to one skilled in the art at the time of the present invention.  The motivation is based on the knowledge in the art of the utilization of a composition comprising each of safranal and a TOP1 inhibitor, such as, topotecan for the treatment of hepatocellular cancer.
Because, saffron is taught by Amin to sensitize cancer cells to the effects of other chemotherapeutics, the skilled artisan in the art would have been motivated to administer saffron first. The motivation would be based on the teaching by Amin of the sensitization of cancer cells to the effects of other chemotherapeutics by saffron.

The claimed invention also differs by reciting (i) wherein the amount of TOP1 inhibitor with respect to the content of safranal is 0.1:1 to 10:1 by weight, (ii) the drugs are compounded together, administered separately or sequentially and (iii) administration of safranal first to sensitize the cancer cells prior to exposure to the 
TOP1 inhibitor.
However,
determining the amount of safranal and/or topotecan in the composition that would result in optimum treatment of hepatocellular cancer would require only routine experimentation which would have been within the level of skill of the ordinary artisan in the pharmaceutical/medical art at the time of the present invention;
combination therapy wherein drugs are compounded together or administered separately or sequentially is known in the medical art (see for example, Carter et al., paragraph 0048) and
the fact that applicant determined that safranal, in saffron, sensitizes cancer cells to topotecan does not lend patentability to an otherwise obvious sequence of administration of the active ingredients in the composition. In addition, as evidenced by the art, Amin teaches saffron, which contains safranal, sensitizes cancer cells to the effects of other chemotherapeutics.
In essence, based on the teachings of the prior art and the level of skill of the ordinary artisan in the art at the time of the present invention, the claimed invention is rendered prima facie obvious.

Response to Arguments under 35 USC § 103
Applicant argues
Amin and Alexander fail to teach or suggest a method of treating liver cancer or a combination of drugs to treat liver cancer comprising safranal or a pro-drug and a TOP1 inhibitor, wherein the pro- drug is selected from a safranal salt, hemiacetal, acetal, thioacetal, silylether, tautomer, isomer, and combinations thereof and the TOP1 inhibitor is present in 1:1 to 10:1 by weight, with respect to the content of the safranal of the combination. The Amin reference also fails to teach or suggest the administration of safranal first to sensitize the liver cancer cells prior to exposure to the TOP1;
The Examiner agrees in the previous office action that the cited references, even in combination, do not teach administering safranal and a TOP1 inhibitor in a ratio of 0.1 to 10:1, as claimed, but contends that it would have been obvious to arrive at this ratio with routine experimentation; The Examiner’s statement that it would have been obvious to arrive at the particular claimed ratios of claims 1 and 10 using routine experimentation is overly vague and impermissible; The Examiner does not point to a single composition within any cited reference that includes each of the claimed ingredients, much less a composition having overlap with any of the claimed ranges; 
The presently claimed treatment regimen (which includes the claimed ratio of safranal and TOP1 inhibitor) exhibits synergistic effects (see paragraph [0097] of the subject specification and experimental examples), further indicating that the claimed method is not obvious over the teachings of the cited references; the ratio ranges recited in claims 1 and 10 are not overlapping or within ratio ranges disclosed by the prior art; a particular parameter must first be recognized as a result effective variable, (i.e., a variable which achieves a recognized result), before the determination of optimum or workable ranges of said variable might be characterized as routine experimentation, the Office has not appropriately shown that safranal and/or topotecan were understood to be result-effective variables for the treatment of hepatocellular carcinoma; and
the Carter and Rezaee references also fail to teach or suggest the limitations of claims 1 and 10 previously discussed. 
Applicant’s argument was considered but not persuasive for the following reasons.
For a 103 rejection, each reference does not have to teach all the limitations of the claimed invention.  The only requirement is that there is a reason to combine the references.  Therefore, applicant’s argument that each of Amin, Alexandre, Carter and Rezaee references fail to teach or suggest the limitations of claims 1 and 10 or that no single composition within any of the cited reference includes each of the claimed ingredients, much less a composition having overlap with any of the claimed ranges is noted but not necessary for an obviousness rejection.
As discussed above and in previous Office Actions, the art teaches safranal or safranal containing composition having anticancer property.  Amin teaches, saffron, containing safranal, for treatment of hepatocellular carcinoma (HCC) and sensitizing cancer cells to the effects of other chemotherapeutics.  Rezaee teaches dose-dependent effect of safranal as an anticancer agent and Alexandre teaches TOP1 inhibitor, topotecan, for treating HCC.  Because combination therapy was well-known in the medical/pharmaceutical art at the time of the present invention, the combination of safranal or safranal containing composition and a TOP1 for treating HCC is rendered prima facie obvious.  As noted by MPEP § 2144.06(I), the idea to combine flows logically from their having been individually taught in the prior art for the same use.
Applicant argues the references do not teach the claimed ratio, the Office has not appropriately shown that safranal and/or topotecan were understood to be result-effective variables for treatment of hepatocellular and the claimed regimen exhibits synergistic effects (reference to paragraph [0097]).
Dose-dependency of pharmaceuticals, i.e., result-effectiveness of pharmaceuticals, is well-known in the medical/pharmaceutical and was well-known at the time of the present invention.  As noted above and in previous Office Actions, Rezaee et al. teaches the dose-dependent effect of safranal as an anticancer agent, i.e., result effective variable.  The examiner disagrees that said effect has to be shown in HCC for that to be have been obvious to the skilled artisan in the art at the time of the present invention.
Because combination therapy and the determination of the amounts of active ingredients in said combination that would result in optimum therapy were known in the art at the time of the present invention, i.e., within the level of skill of the ordinary artisan in the art, the claimed combination is rendered prima facie obvious as discussed above.
Applicant argues the presently claimed treatment regimen (which includes the claimed ratio of safranal and TOP1 inhibitor) exhibits synergistic effects (see paragraph [0097] of the subject specification and experimental examples).  Paragraph [0097] states:

    PNG
    media_image4.png
    197
    633
    media_image4.png
    Greyscale
and the 
examples note that safranal and the combination therapy caused a significant decrease as compared to sorafenib alone (see paragraph [00186]).  There is no evidence of synergism or synergism irrespective of ratio.  As noted by paragraph [0097], it is preferred that the relative amounts of the compounds “will be such” that therapeutic synergism is achieved, not that the claimed ratio results in synergism as argued by applicant.  Additionally, because Amin teaches safranal containing composition sensitizes the cancer cells to other chemotherapies, the skilled artisan in the medical art would have the reasonable expectation of a greater effect when utilized in combination with other chemotherapeutic agents.
For these reasons, the rejections claims 1, 8-10, 12, 14 and 15 under 35 U.S.C. 103 over (i) Amin et al. (Hepatology, 2011, cited by applicant on IDS submitted 4/11/2019) in view of Alexandre et al. (Am. J. Clin. Oncol., 2002) and Carter et al. (US 2006/0247186) and (ii) Amin et al. (Hepatology, 2011, cited by applicant on IDS submitted 4/11/2019) in combination with Rezaee et al. (Iran J. Basic Med. Sci., 2013, cited by applicant on IDS submitted 04/11/2019), Alexandre et al. (Am. J. Clin. Oncol, 2002 cited by applicant on IDS submitted 01/29/2020) and Carter et al. (US 2006/0247186) are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628